DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                            J.V., the Father,
                               Appellant,

                                    v.

  DEPARTMENT OF CHILDREN AND FAMILIES and GUARDIAN AD
                        LITEM,
                       Appellees.

                             No. 4D21-790

                           [August 11, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Alberto Ribas, Jr., Judge; L.T. Case No. 2019-1773DP.

   Carla Lowry, Fort Lauderdale, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for appellee Department of
Children and Families.

   Thomasina F. Moore, Statewide Director of Appeals, and Samantha C.
Valley, Senior Attorney, Appellate Division, Tallahassee, for appellee
Guardian ad Litem.

FORST, J.

    J.V. (“the Father”) and M.B. (“the Mother”) separately appeal a final
judgment terminating their parental rights with respect to their minor
child. Both appeals involve the same facts and similar arguments; thus,
we have addressed them in separate but identical opinions (save for the
names of the appellant and the parties’ attorneys). As set forth below, we
affirm the final judgment terminating the Father’s and the Mother’s
parental rights as to their child J.V.

                              Background

   The terminations stem from two instances in which the child was found
to have suffered serious injury. Both parents denied responsibility for
either injury. After a six-day bench trial that included testimony from
nineteen witnesses, the trial court issued an eighty-four-page final
judgment concluding that, although “it is not clear whether the mother,
the father, or both inflicted the injuries on the child[,]” they “were the only
persons to have the opportunity to inflict the injuries that resulted in the”
serious bruising to the child.

   The trial court further opined that, if only one parent “inflicted the
injuries to the child,” the other parent “had the opportunity and capability
to prevent and knowingly failed to prevent the egregious conduct that
threatened the life, safety, or physical, mental, or emotional health of the
child[.]” Consequently, the trial court found that the Department of
Children and Families (“the Department”) “has proven by competent and
substantial evidence, to a clear and convincing standard, the allegation in
the Petition for Termination of Parental Rights and Permanent
Commitment of the Minor Child against the mother and father under
Florida Statute 39.806(1)(f).” Both parents filed separate appeals, though
the records on appeal were consolidated.

                                  Analysis

    “While a trial court’s decision to terminate parental rights must be
based upon clear and convincing evidence, our review is limited to whether
competent substantial evidence supports the trial court’s judgment.” M.D.
v. State, Dep’t of Child. & Fams., 187 So. 3d 1275, 1277 (Fla. 4th DCA
2016) (quoting J.G. v. Dep’t of Child. & Fams., 22 So. 3d 774, 775 (Fla. 4th
DCA 2009)). “[W]e look at the evidence presented, not in the light most
favorable to the parents, but in a neutral manner in which we must assess
whether competent substantial evidence supports the trial court’s
conclusion . . . .” D.G. v. Dep’t of Child. & Fams., 77 So. 3d 201, 207 (Fla.
4th DCA 2011). “[S]o long as the trial court’s ruling on one of the statutory
grounds set forth in section 39.806, Florida Statutes, is supported by the
evidence, the court’s decision is affirmable.” M.D., 187 So. 3d at 1277
(alteration in original) (quoting J.E. v. Dep’t of Child. & Fams., 126 So. 3d
424, 427–28 (Fla. 4th DCA 2013)).

   To terminate a parent’s rights to his or her child, the Department must
prove: (1) at least one statutory ground for termination; (2) termination is
in the child’s manifest best interest; and (3) termination is the least
restrictive means of protecting the child from harm. B.K. v. Dep’t of Child.
& Fams., 166 So. 3d 866, 873 (Fla. 4th DCA 2015). In this case, the
Department argued for termination of parental rights based on section




                                      2
39.806(1)(f), Florida Statutes (2019). 1 That statute provides in pertinent
part: “(1) Grounds for termination of parental rights may be established
[if] (f) The parent or parents engaged in egregious conduct or had the
opportunity and capability to prevent and knowingly failed to prevent
egregious conduct that threatens the life, safety, or physical, mental, or
emotional health of the child . . . .” Id.

    In reviewing the trial court’s ruling, the appellate court’s task is not to
reweigh the evidence or make credibility determinations of the witnesses,
but rather, to ensure that competent substantial evidence supports the
trial court’s ruling. See T.M. v. Dep’t of Child. & Fams., 971 So. 2d 274,
277 (Fla. 4th DCA 2008) (an appellate court’s “task on review is not to
conduct a de novo proceeding, reweigh the testimony and evidence given
at the trial court, or substitute [its] judgment for that of the trier of fact”
(alteration in original) (quoting In re Adoption of Baby E.A.W., 658 So. 2d
961, 967 (Fla. 1995))). Termination of parental rights should not be based
on speculation. See M.C. v. Dep’t of Child. & Fams., 186 So. 3d 74, 80 (Fla.
3d DCA 2016). However, “where the trial court’s finding that there is ‘clear
and convincing’ evidence to terminate parental rights is supported by
competent substantial evidence [the appellate court has] no choice but to
affirm.” T.M., 971 So. 2d at 277 (quoting D.S. v. Dep’t of Child. & Fams.,
842 So. 2d 1071, 1072 (Fla. 4th DCA 2003)); see also R.S. v. Dep’t of Child.
& Fams., 831 So. 2d 1275, 1277 (Fla. 4th DCA 2002).

   In the instant case, competent substantial evidence supported the trial
court’s extensive fact findings and conclusions. Based on its observation
of the witnesses, it made credibility determinations that narrowed the
possible parties responsible for the child’s injuries to the Mother and the
Father. It then concluded that both parents bore responsibility for the
child’s injuries, either directly or through inaction to prevent the abuse
that the court determined caused the injuries. “[A] parent who was not
present during, or who did not participate in physical abuse may still have
their parental rights terminated if they knowingly failed to protect the child
from egregious abuse.” In re D.L.H., 990 So. 2d 1267, 1271 (Fla. 2d DCA
2008) (quoting In re K.A., 880 So. 2d 705, 708 (Fla. 2d DCA 2004)).

   In K.A., our sister court dealt with a situation similar to the one at
hand. The child was brought to the hospital by the parents, and it was
determined that the child had suffered a spiral fracture to the leg, a skull
fracture, and three rib fractures. 880 So. 2d at 707. The injuries were in

1 The Department also argued for termination of parental rights based on section
39.806(1)(g). The trial court found that the Department had not proved such
claim by competent substantial evidence.

                                       3
different stages of healing, which indicated that the injuries occurred at
different times and were indicative of shaken baby syndrome. Id. While it
was unclear which parent had inflicted the abuse, the evidence established
that the child had been in the exclusive care of the parents, except for
contact with several other individuals who all denied harming the child
and whom the trial court believed. Id. The parents denied inflicting the
abuse, but the medical expert testimonies contradicted the parents’
alternative theories of how the injuries occurred. Id. The expert witnesses
also opined that any caregiver changing the child’s diaper would have been
aware of the injury. Id. The trial court was unable to determine which
parent caused the injuries to the child and thus terminated the rights of
both parents on the premise that one parent precipitated the abuse and
the other parent failed to protect the child per section 39.806(1)(f), Florida
Statutes. Id. at 706, 708–09.

   On appeal, the Second District affirmed that portion of the trial court’s
ruling, explaining:

          There is no question that the abuse of the infant in this
      case constituted egregious conduct that threatened the life
      and health of this child. See N.L. v. Dep’t of Children & Family
      Servs., 843 So. 2d 996, 1001 (Fla. 1st DCA 2003) (holding
      egregious conduct occurred when infant was shaken forcefully
      enough to break bones); M.C. v. Dep’t of Children & Family
      Servs., 814 So. 2d 449 (Fla. 4th DCA 2001) (holding egregious
      conduct occurred with one-year-old child who had broken
      arm, skull fracture, bruising, healing rib fracture, and other
      indications of neglect). In the context of egregious conduct,
      this court has held that “where there is evidence that a child
      suffered abuse by one or both of the parents present,” there is
      clear and convincing evidence to support the termination of
      parental rights of both parents. See M.W. v. State, Dep’t of
      Children & Families (In re B.J.), 737 So. 2d 1227, 1228 (Fla.
      2d DCA 1999) (involving child who was seriously abused at
      time when both parents were at home with child). Although
      it is not clear whether the mother, the father, or both inflicted
      the injuries on this infant, the parents were the only persons
      to have the opportunity to inflict the totality of these injuries.
      Moreover a parent who was not present during, or who did not
      participate in, physical abuse may still have their parental
      rights terminated if they knowingly failed to protect the child
      from egregious abuse. See C.S. v. State, Dep’t of Health &
      Rehabilitative Servs. (In re B.S.), 697 So. 2d 914 (Fla. 2d DCA
      1997).     There was expert testimony that any caretaker

                                      4
      changing the infant’s diaper should have been aware of the
      femur fracture, which appeared to be more than two weeks
      old. Thus the circuit court could reasonably conclude that
      one parent perpetrated the abuse and the other parent
      permitted the abuse or failed to timely seek appropriate
      medical treatment for the child.

Id. at 708–09.

   The factual similarities between K.A. and the instant case are
pronounced. In both cases, although it could not be determined which
parent inflicted the trauma, the evidence and trial court credibility
determinations (which eliminated other possible subjects) established that
the injury occurred while the child was under the parents’ care. Further,
as in K.A., expert testimony refuted the parents’ explanations for how the
injuries occurred and dictated a finding that both parents should have
noticed the child’s second injury, which instead was reported by the child’s
daycare provider. Finally, an expert medical witness testified that, with
respect to this second injury in the instant case, the bruising to the child’s
abdomen was indicative of child abuse and the spiral fractures that the
child had previously suffered were more likely than not inflicted rather
than accidental.

    In addition to finding a statutory ground for termination, the trial court
also determined clear and convincing evidence showed that termination
was the least effective means to protect the child and that termination was
in the child’s best interests. Again, based on the witness testimony, and
the trial court’s credibility determinations and factual findings, competent
substantial evidence supported the trial court’s holdings on these two
criteria.

                                Conclusion

   Parents have a “fundamental liberty interest” in “the care, custody, and
management” of their children. Santosky v. Kramer, 455 U.S. 745, 745
(1982). “Termination cases are frequently referred to as the civil death
penalty for families.” C.S. v. Dep’t of Child. & Fams., 124 So. 3d 978, 981
(Fla. 4th DCA 2013) (Warner, J., dissenting). Appropriately, a three-part
test and a “clear and convincing evidence” standard of proof are required
before parental rights can be terminated.

   As demonstrated by the length and depth of the trial and the resulting
termination decision, the trial court did not take its responsibility lightly.
Upon review of the record, the trial court’s final judgment, and the

                                      5
arguments raised by all parties on appeal, we find competent substantial
evidence supports the trial court’s termination of the Father’s and the
Mother’s parental rights as to their minor child.

  Affirmed.

KLINGENSMITH and ARTAU, JJ., concur.

                          *        *        *

  Not final until disposition of timely filed motion for rehearing.




                                   6